Mr.	President of the	United Nations General Assembly,
Ambassador Volkan Bozkir;
Secretary General of the United Nations, Mr. Antonio Guterres; Excellencies,
I greet all participants, with the hope that this sui generis meeting will be one more decisive step in the search for a more humane world, with international peace and security, in an environment of fair and balanced relationship between all nations.
I congratulate you Mr. President, on your election. I wish you success during your term.
I appreciate Ambassador Tijjani Muhammad-Bande’s successful mandate during these difficult times. My fellow countryman, Emanuel Tilman, had the opportunity to work in your office. The experience he gained working with the President will be precious for his life.
The topic chosen by the President is a challenge. For my country, this is a real commitment. On behalf of my People, I thank and pay homage to all who are on the front line and express condolences to those who have lost their loved ones.
To the fear and insecurity that have seized people, health systems have been weakened and the socio-economic fabric has been totally shaken, causing the loss of millions of jobs. On March 21, the first positive case was confirmed in my country. Before the first State of Emergency was decreed, our citizens already took action.
In preventing and combating COVID-19, the Government worked in collaboration with the World Health Organization (WHO).
The borders were closed, quarantine and isolation units were created, and teams were formed to sensitize our people.
The establishment of an Integrated Crisis Management Center allowed a coordinated work between all sectors involved in this fight.
Also important was the support of other partners such as China, Australia, Cuba, the United States of America and the European Union, with support in human resources and the donation of equipment, needed for this fight. Timor-Leste has recorded, since March, 27 positive cases, of which 26 have been recovered. To date, no one has gone into intensive care.
As President of the Republic, and in strict agreement with the Government, we took advantage of the impact of COVID-19 to establish an Economic Recovery Plan, centered on people, which will reactivate the national economy, with measures in the short, medium and long term. It is a means of stopping the loss of jobs and income.
We take it as an opportunity to correct and address structural weaknesses.
May the vaccine to be produced become a global public good. Also, in the spirit of collective and solidarity action, the Secretary General, my dear friend Antonio Guterres’s Response Plan to COVID-19, and the various initiatives to alleviate the burden of debt and the financing for development are worth mentioning. I am deeply convinced that together in a genuine spirit of solidarity, the Humankind will overcome this challenge.
Despite the cruelty, the pandemic has given us the opportunity to be increasingly aware of the importance of the Sustainable Development Goals and the 2030 Agenda.
Global cooperation and partnerships, both at the regional and national levels, are crucial to build a resilient, sustainable and inclusive world.
In the spirit that no one will be left behind, we must pay attention to the Least Developed Countries (LDCs) and, moreover, to the most vulnerable, fragile countries and to the Small Island Developing States (SIDS). We are a post-conflict country and under the spirit of solidarity, Timor-Leste was the basis for the establishment of a coalition of Fragile States, known as the g7+, whose Secretariat is based in Dili.
It is also in the spirit of contributing to peace and stability in the Region, and in the context of the challenges that any State faces and that concerns its insertion in the region in which it finds itself, that my country is committed to the process of joining ASEAN, regional block with more than 600 million inhabitants.
Mr. President, Ladies and Gentlemen,
The disrespect for Nature has caused climate changes with negative impact on Humankind. The destruction of ecosystems and biodiversity is linked to the new diseases of which COVID-19 is an illustration.
Thus, Timor-Leste believes that the Paris Agreement on climate change and the Sustainable Development Goals embody essential means and issues on the road to the reconstruction of our countries. The development of family farming, the rational and planned use of natural resources, the fight against pollution and intelligent policies to protect the environment, with the engagement of citizens are crucial issues that must be respected so that Life can be possible on our planet.
As Head of State, I develop in my country the program “A citizen, a tree” which is progressively being implemented. To the citizens who contributed to the well-being of the communities, the Presidency of the Republic awards, annually, the Sergio Vieira de Mello award. In 2019, the prize was awarded to a civil society organization that reforested affected mangrove areas, In order to reduce plastic waste pollution, the country has adopted a recycling policy and we already have a small unit for processing and treating plastic bottles in order to produce relevant application material (brick for building houses and chairs for domestic use).
Ladies and Gentlemen,
The Indonesian invasion and occupation resulted in a prolonged conflict that seemed untractable. The UN’s engagement was very relevant, and it became a success story. Allow me to emphasize the fact that the process of reconciliation between Indonesia and my country is an example of good neighborhood and cooperation, despite the painful and tragedy past.
We have been a full member of the United Nations for eighteen (18) years.
As an internationally recognized sovereign State, we are giving our contribution to shape a more updated and needed UN. One of our distinguished citizens, the former President, Jose Ramos Horta, chaired the High-Level Panel for peace operations. The panel aimed to reinforce the effectiveness of peace operations.
As an active member of the United Nations, we made our contribution to reinforcing the awareness on the Sustainable Development Goals. Our own experience pointed to the need for States to have strong institutions capable of facing the challenges and threats of modern times. We are convinced that international conflicts must be resolved through negotiation and dialogue. These tools allow the promotion of the peace that is so necessary for humankind. We are concerned by the recent increase in tension over the maritime dispute in the South China Sea. I proudly say that we were the first country to use the compulsory conciliation mechanism, advocated by the United Nations Convention on the Law of the Sea. We call on all parties involved to resolve their differences through dialogue and negotiations in order to achieve a peaceful solution.
We feel that it is just, to call for an end to the embargo suffered by the People and the Government of Cuba. The solidarity of Cuban scientists, doctors and health professionals, in the fight against COVID-19, deserves our respect and admiration.
History and language ties us to the countries and peoples that make up the Community of Portuguese Speaking Countries, the CPLP. We were honored to preside over this Community for 2 years. We are concerned about the terrorist violence that befalls the north of Mozambique, a brother country.
Time and again, we are all faced with racial and sexual violence. We strongly defend gender equality and the rights of minorities and indigenous peoples. Racism is unacceptable and absolutely abominable.
Mr. President,
Ladies and Gentlemen,
This year of 2020 is the last year of the third international decade for the eradication of colonialism. In Western Sahara, the United Nations Mission — MINURSO — has been in the territory for almost three decades, but we have not yet seen satisfactory progress. It is urgent to appoint a Special Envoy of the Secretary General for Western Sahara in order to speed up the process of negotiations between the parties in conflict and find a solution that guarantees the Saharawi People the exercise of the right to self-determination, according to the United Nations Charter and other relevant Resolutions.
We have established diplomatic relations with both the Israeli and the Palestinian States. We are for the peaceful solution and the coexistence of two States in that so prone conflict region.
Mr. President,
Ladies and Gentlemen,
It is with humility that I say to you: I myself have experience of suffering and adversity however I am deeply convinced that together we will come out stronger and we will win as humankind.